The county collector of Cook county made application to the county court of that county for a judgment against and an order for the sale of the real estate upon which the general taxes for the year 1926 were delinquent. Morris Taussig and E.W.P. Flesch filed objections to a portion of the taxes levied upon an improved parcel of real estate which they owned. The objections were overruled and judgment and order of sale followed. The objectors prosecute this appeal.
The board of review of Cook county for 1923, the first year of the quadrennial period, fixed the assessed value of *Page 607 
appellants' land at $14,157 and of the improvements thereon at $40,000, making the total assessed value $54,157. For the year 1924 the board of assessors carried forward this total. Thereafter the board of review reduced the assessed value of the improvements from $40,000 to $30,000, thereby fixing for the year 1924 the assessed value of the land and improvements at $44,157. This total was repeated by the board of assessors as the assessed value of the property for 1925. For the same year the board of review, without notice, increased the assessed value of the improvements to $40,000 and fixed the assessed value of the land and improvements at $54,157. The taxes extended upon this valuation for 1925 were paid by appellants without objection. For the year 1926 both the board of assessors and the board of review carried forward, in their respective assessed value columns, the figure $54,157. There had been no change in the physical condition of the property since April 1, 1924. Appellants paid that portion of the taxes for the year 1926 which had been extended upon a valuation of $44,157. Their objections relate to the remainder of the taxes extended upon the increase of $10,000 in the assessed value of the improvements.
Appellants contend that the board of review had no power to increase the valuation of the improvements in the year 1925 without notice to the tax-payer; that the increase so made was void, and that the repetition of that increase by the board of assessors and the board of review in the year 1926, likewise without notice, was also void. The assessment as fixed by the board of review for the year 1924, it is conceded, was valid. The same board in 1925, without notice to appellants and in the absence of any physical change in the property, increased the valuation of the improvements on the land. Without notice, and with the condition of the property unchanged, this increase was repeated both by the board of assessors and the board of review in the assessment for the year 1926. The assessed value as *Page 608 
fixed by the board of review in 1924 and continued by the board of assessors in 1925 was never modified or changed in the manner authorized by law, and it was the only assessment upon which taxes could be legally extended. The increase in the valuation of the improvements made by the board of review in 1925 was void for the want of notice. (People v. Hammond,325 Ill. 83; People v. Bender, ante, p. 446.) The payment of the taxes for the year 1925 on the increased valuation did not give validity to the portion of the assessment which was void. (People v. Bender, supra.) Appellants' objections should have been sustained.
The judgment of the county court is reversed.
Judgment reversed.